Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/5/2022 has been entered. Claims 1-8 have been cancelled. Claims 9-14 are pending and are under examination.

Information Disclosure Statement
The information disclosure statement filed 7/23/21 has been considered.  An initialed copy is enclosed.

Double Patenting Withdrawn

The rejection of claims  9, 10, 13 and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,751,403 is withdrawn. The terminal disclaimer filed on 10/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,751,403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The rejection of claims 9-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,167,021 is withdrawn.  The terminal disclaimer filed on 10/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,167,021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 9-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,103,569 is withdrawn.
The terminal disclaimer filed on 10/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,103,569 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 and 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Seele et al. WO 2015/181356 12/3/2015, cited in IDS.
Seele et al disclose:
Claim 9: disclose the  method step of administering a vaccine comprising an IgM protease antigen of S. suis (see page 2 paragraph 3, page 3, page 12  paragraph 2, ) to a pig (page 12, page 14 paragraph 4, page 15 last paragraph).
Claim 10 :disclose administering the vaccine only once to the pig. See page 14 paragraph 4.
Claim 14: since Steele et al disclose the same method step of administering the antigen to pigs, the method of Steele et al will inherently confer protection against mortality associated with a pathogenic infection with S. suis serotype 2 and type 4.
Response to Applicant’s Argument
Applicants argue that Seele only reports a vaccine comprising  an IgM protease that confers protection of pigs against infection by S. suis of serotype 2. Furthermore, Seele et al describes that the blood of pigs vaccinated with the vaccine contains antibodies against S. suis serotype 2, S. suis serotype 7 and serotype 9 but does not show any data indicating that the vaccine also protects a pig against S. suis serotype 14.
Applicants argument has been considered but is not found persuasive. 
"It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990). When "a claimed new benefit or characteristic of an invention otherwise in the prior art" is an inherent property of the old invention, "the new realization alone does not render the old invention patentable." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). 
Seele et al disclose the method step of administering a vaccine comprising an IgM protease antigen of S. suis to pig. Thus, since the same vaccine is being administered, the pig will also be protected against both a pathogenic infection with S. suis serotype 2 and serotype 14.
In addition, the reason why Seele et al does not disclose that the immunization with IgM protease antigen of S. suis induced bactericidal antibodies against S. suis serotype 2 challenge  but not Serotype 14 challenge was because the animals were not challenged with Serotype 14 but challenged after vaccination with Serotype 2.
The same IgM protease antigen of S. suis is the same as claimed and because it is the same IgM protease, the process of administering the IgM protease will protect against Serotype 2 and serotype 14.
In addition, this specification evidences that fact that IgM protease protects against serotype 2 and serotype 14.  When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. See MPEP 2112.02 (II).


The rejection of claim(s) 9-14 under 35 U.S.C. 102 (a)(1) as being anticipated by Guss et al. WO 2017/005913 1/12/2017 is maintained.
Guss et al disclose:
Claim 9: disclose the  method step of administering a vaccine comprising an IgM protease antigen of S. suis denoted as M2 protein or fragments thereof. See page 4 lines 15-17 and lines 30-32, page 5 table 1, page 53 lines 29-33, page 54 lines 1-2, page 55 lines 18-19.
Claim 10 :disclose administering the vaccine only once to the pig. See page 54 lines 16-19.
Claim 11: disclose administering the antigen to the pig  at an age of at most 28 days i.e. day 1-28 postnatal.
Claims 12-13: disclose the pig has maternal derived anti-Streptococcus suis antibodies by virtue of the administration of the vaccine to a pregnant pig such that the piglet is protected through the intake of colostrum from said pregnant pig. See page 46 lines 3-12. Therefore, the antigen is administered before an age at which the pig is weaned.
Claim 14: since the method step of claim 9 is disclosed by Guss et al, the method of Guss et al will inherently confer protection against mortality associated with a pathogenic infection with S. suis serotype 2 and type 14. Also, Guss et al disclose that the vaccine is administered to the pig and protects against at least two of  the 35 identified serotypes of S. suis. See page 8 lines 28-33, page 9 lines 6-8, page 9 lines 10-19. Thus, Guss et al disclose protection against serotype 2 and serotype 14 S. suis. 

Applicant’s Argument
Guss et al. only shows that a vaccine comprising an IgM protease elicits the production of IgG-antibodies. Guss et al. does not show that the vaccine comprising an IgM protease protects against a pathogenic infection with S. suis. The only data related to protection is shown in Example 12. Here, the pigs were vaccinated and subsequently challenged with S. suis of serotype 2 (Table 12). However, the vaccine administered to the pigs in Example 12 was a vaccine comprising immunogenic fragments from SP2, SP4, and SP7 (Table 11). While M2 corresponds to the IgM protease IdeE of S. suis,
SP2, SP4 and SP7 are proteins showing homology to the nucleotidase family of proteins [see, Page 4 lines 15-19 of Guss et al. Thus, the vaccine administered in Example 12 did not comprise an IgM protease antigen of S. suis, and the data presented in Tables 16, 17A, or 18 do not show protection against a pathogenic infection with S. suis conferred by administering a vaccine comprising an IgM protease antigen of S. suis.
Furthermore, Guss et al mentions that the vaccine is for use in the prophylactic
treatment of a S. suis infection selected from the group of infections caused by any one of the 35 identified serotypes of S. suis [Page 8, lines 28-30 of Guss et al.]. However,
 Guss et al. do not explicitly describe that the treatment is of an infection by S. suis of serotype 14. Additionally, the only data related to protection in Guss et  al. are those
related to the challenge with S. suis of serotype 2 of Example 12. Guss et al. do not show any indicating a method of protecting a pig against a pathogenic infection with S. suis of serotype 14.
Response:
Applicants argument has been considered but is not found persuasive. 
"It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990). When "a claimed new benefit or characteristic of an invention otherwise in the prior art" is an inherent property of the old invention, "the new realization alone does not render the old invention patentable." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). 
Guss et al disclose the method step of administering a vaccine comprising an IgM protease antigen of S. suis to pig. Thus, since the same vaccine is being administered, the pig will also be protected against both a pathogenic infection with S. suis serotype 2 and serotype 14. Because the same vaccine is being administered, said vaccine will also  protect against Serotype 2 and serotype 14. With regards to Applicant’s argument that Guss et al. do not show a method of protecting a pig against a pathogenic infection with S. suis of serotype 14 - "proof of efficacy” is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).
In addition, this specification evidences that fact that IgM protease protects against serotype 2 and serotype 14. The claims recite administering a vaccine comprising an IgM protease antigen of S. suis to the pig.  When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. See MPEP 2112.02 (II).
 
Status of the Claims
Claims 9-14 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645